Motion by defendant for leave to appeal as a poor person and for assignment of counsel upon an appeal from a judgment of the County Court, Westchester County, rendered March 7, 1929. On March 7, 1929 defendant was sentenced to a term of imprisonment of 1 year 3 months to 2 years 6 months upon a jury verdict which found him guilty of assault in the second degree. On March 27, 1929 a timely notice of appeal was filed. In November, 1929 defendant’s motion to extend his time to perfect his appeal was granted and his time was extended to the January, 1930 term (People v. Gironda, 227 App. Div. 813). On May 24, 1930 he was released on parole. On September 11, 1931 he was discharged from parole supervision. On October 16, 1967 he was sentenced as a fourth felony offender by the County Court, Westchester County, on a conviction of felonious possession of narcotic drugs. That judgment was affirmed by this court on January 26,1970 (People v. *618Gironda, 33 A D 2d 993) and leave to appeal to the (Court of Appeals was denied on March 9, 1970. On October 26, 1970 this court affirmed an order of the County Court, Westchester County, dated October 30, 1969, which denied defendant’s coram nobis application to vacate the March 7, 1929 conviction (People v. Gironda, 35 A D 2d 741). Motion denied. In our opinion, under the circumstances of this case, defendant must be deemed to have abandoned his appeal. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.